THE STATE OF SOUTH CAROLINA
                        In The Supreme Court

            In the Matter of James L. Bell, Respondent.

            Appellate Case No. 2017-001908


                             Opinion No. 27755
             Submitted December 1, 2017 - Filed December 20, 2017


                           DEFINITE SUSPENSION


            Lesley M. Coggiola, Disciplinary Counsel, and Sabrina
            C. Todd, Senior Assistant Disciplinary Counsel, of
            Columbia, for Office of Disciplinary Counsel.

            James L. Bell, of Charleston, pro se.


PER CURIAM: In this attorney disciplinary matter, the Office of Disciplinary
Counsel (ODC) and Respondent have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, Respondent admits misconduct and consents
to the imposition of a definite suspension for no more than nine (9) months.
Respondent requests that any suspension be made retroactive to November 18,
2016, the date of his interim suspension. We accept the Agreement and impose a
definite suspension of nine (9) months from the practice of law. We grant
Respondent's request to make his suspension retroactive to the date of his interim
suspension.

                                 Facts and Law
Respondent was hired to negotiate the purchase of an oil rig in Oklahoma by NTB
Management Planning and Control, LTD (NTB), an Israeli company. The fee
agreement between Respondent and NTB provided for a retainer of $21,000 plus
hourly fees; however, Respondent never received the retainer. Instead, NTB
advised Respondent that insurance proceeds due to NTB would be wired to his
account to be disbursed for expenses related to the purchase of the oil rig as
instructed. A wire of $48,600 from Liberty Company Insurance Brokers (Liberty)
soon arrived in Respondent's trust account at Wells Fargo Bank (WF Trust
Account), which prior to the wire had a balance of $2.43. NTB's USA director,
Roland Nelson, asked Respondent to give him cash from these funds to pay NTB's
expenses. Pursuant to Nelson's instructions, Respondent paid two of NTB's third-
party vendors. He withdrew cash in the amount of $6,600 to purchase a cashier's
check made payable to the first vendor. He deposited the cashier's check into an
account which Nelson identified as the vendor's account. On the same day,
Respondent withdrew $8,000 in cash from his WF trust account. After Respondent
gave Nelson $500 of this amount for his hotel bill, Respondent deposited the
remaining $7,500 into his trust account at Bank of America (BOA Trust Account)
and then transferred the funds to the second vendor's account. Respondent then
paid himself a total of $8,500 in fees by way of two online transfers from his WF
Trust Account, one to his operating account and another to his personal joint
checking account.

During an angry telephone call, Nelson claimed one or both of NTB's third-party
vendors had not been paid and threatened to cut Respondent's throat. Desiring to
terminate his relationship with NTB, Respondent decided to withdraw the balance
from his WF Trust Account. Respondent forgot to account for the transfers he
made for his fees equal to $8,500, so he believed the balance in the WF trust
account was higher than it actually was. He signed a cash withdrawal slip for
$33,987.43 to purchase a cashier's check made payable to his firm and deposited
the check into his BOA Trust Account. Once these transactions were processed,
Respondent's WF Trust Account was overdrawn by $8,485.

Although NTB is a legitimate company, the purchase of the oil rig was a fraudulent
transaction. The wire from Liberty into Respondent's WF Trust Account was
initiated by an email scam perpetrated on NTB. When Wells Fargo contacted
Respondent about the overdraft and the fraudulent wire, Respondent agreed to
return $33,987.43 to his WF Trust Account and authorized the return of the
account balance equal to $25,467.43 to Liberty. He elected to retain the $8,500 in
fees he paid to himself, claiming he failed to understand from his conversation
with Wells Fargo that the funds belonged to Liberty. He admits he did not ask
enough questions to learn what actually happened.

Respondent only responded to the notice of investigation and a request for
additional information from ODC after receiving reminder letters. Respondent
initially explained the overdraft to ODC by claiming he accidentally transposed
numbers while in a hurry, the error was caught immediately, and the funds were
promptly returned to the account. However, the bank statement from his WF Trust
Account revealed this was not the case.

Respondent admits his conduct violated Rule (2)(c) (cash withdrawals from client
trust accounts are prohibited) and Rule 6 (no item shall be drawn on a trust account
made payable to cash) of the Financial Recordkeeping Rules found in Rule 417,
SCACR. Furthermore, he admits his conduct violated Rule 8.1(b) (a lawyer in
connection with a disciplinary matter shall not fail to respond to a lawful demand
for information from a disciplinary authority) and Rule 8.4(e) (it is professional
misconduct to engage in conduct that is prejudicial to the administration of justice)
of the Rules of Professional Conduct, Rule 407, SCACR.

                                    Conclusion

We accept the Agreement for Discipline by Consent and suspend Respondent from
the practice of law for nine (9) months, retroactive to November 18, 2016, the date
of his interim suspension.

Prior to filing any petition for reinstatement, Respondent shall complete the Legal
Ethics and Practice Program (LEAPP) Ethics School as provided by Rule 33,
RLDE, Rule 413, SCACR. Additionally, Respondent shall complete the LEAPP
Trust Account School and Law Office Management School within one year of
being reinstated to the practice of law.

Within thirty (30) days of the date of this order, Respondent shall pay the costs
incurred in the investigation and prosecution of this matter by ODC and the
Commission on Lawyer Conduct.

Within fifteen days of the date of this opinion, Respondent shall file an affidavit
with the Clerk of Court showing that he has complied with Rule 30, RLDE, Rule
413, SCACR.

DEFINITE SUSPENSION.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.